
	

113 HR 2503 IH: To prohibit the obligation or expenditure of funds to provide military assistance to opposition forces in Syria.
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2503
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Yoho introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the obligation or expenditure of funds to
		  provide military assistance to opposition forces in Syria.
	
	
		1.FindingsCongress finds the following:
			(1)The opposition forces in Syria include the
			 Al-Nusra Front, the Muslim Brotherhood of Syria, and other jihadist
			 organizations.
			(2)The Al-Nusra Front
			 has pledged allegiance to al-Qaeda and has been designated a terrorist
			 organization by the United States.
			(3)United States law
			 prohibits the transfer of funds or material assistance to known terrorist
			 organizations.
			(4)The Obama
			 Administration has not outlined a clear and definitive plan for United States
			 involvement in Syria.
			2.Prohibition on
			 military assistance to opposition forces in SyriaNo funds made available to the Department of
			 Defense or any other United States Government department or agency may be
			 obligated or expended to provide military assistance to opposition forces in
			 Syria.
		
